DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchenbeiser (US20160108064). 
Regarding claim 1, Kuchenbeiser teaches a method of forming a silicon based film by chemical vapor deposition (CVD) or atomic layer deposition (ALD) (abstract, paragraphs 0001 and 0085-0186). Kuchenbeiser teaches to introduce a silicone precursor into the chamber (paragraph 0256) wherein he silicon precursor has the formula of 
    PNG
    media_image1.png
    29
    143
    media_image1.png
    Greyscale
, wherein x is zero, y is 1-3, R1 and R2 are independently selected from C1 -C6 alkyl, aryl, or hetero group (paragraphs 0001 and 0012, and abstract). Kuchenbeiser’s silicon precursor formula reads on the claimed formula 1. 
Regarding claim 2, Kuchenbeiser teaches R1 and R2 can be methyl group, ethyl group, isopropyl group, etc (see paragraphs 0012 and 0020-0107).
1 and R2 are each independently an isopropyl group (see paragraphs 0012, 0029 and 0045).
Regarding claim 4, Kuchenbeiser teaches the vapor deposition is ALD or CVD (paragraphs 0185-0186).
Regarding claim 5, Kuchenbeiser teaches to inject one or more reactive gases selected from O2, O3, H2O, H2 or NH3 (paragraphs 0178-0183). 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN1834288A).
Regarding claim 1, Huang teaches a CVD method of forming a silicon based film on a substrate (abstract, paragraphs 0002) and disclose to introduce a silicon precursor in to the chamber (paragraph 0015). Huang teaches the silicon precursor has a formula 
    PNG
    media_image2.png
    34
    167
    media_image2.png
    Greyscale
, wherein R1, R2=H, CH3, C2H5, C3H7 or C4H9 ; R3= Cl; n=2 or 3 (paragraph 0008 and abstract), which reads on the claimed formula 1. 
Regarding claim 2, Huang teaches R1, R2=H, CH3, C2H5, C3H7 or C4H9 (paragraph 0008 and abstract), which reads on the limitation of methyl group, ethyl group, isopropyl group, propyl group and butyl group. 
Regarding claim 4, Huang teaches the deposition is CVD (abstract, paragraph 0002).
Regarding claim 5, Huang teaches the reactant gas is ammonia (paragraph 0008 and 0013). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchenbeiser (US20160108064) as applied claims 1-5 above.
Regarding claim 6, Kuchenbeiser teaches the deposition temperature is about 20ºC to about 600ºC (paragraph 0265), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range.
Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuchenbeiser (US20160108064) as applied to claims 1-6 above.
3 or more is inherent, given that the process of forming the thin film and the material (CVD/ALD process with formula 1 silicon precursor and same reactant with claim 5 and overlapping processing temperature) disclosed by Kuchenbeiser and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claims 8-9, Kuchenbeiser teaches the thin film is formed on the substrate to form an electronic device such as semiconductor device or displace device (paragraph 0001).

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang (CN1834288A) as applied to claims 1-2 and 4-6 above.
Regarding claim 7, it is noted that instant claim is a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In this case, Huang teaches a silicon based film by CVD process using the silicon precursor same as the claimed precursor (see rejections of claim 1 above), thus, Huang teaches a thin film which is fabricated by the method of claim 1. It is the position of the examiner that film properties of surface roughness of 0.2nm or less and a density of 2.5 g/cm3 or more is inherent, given that the process of forming the thin film and the material (CVD process with formula 1 silicon precursor, same reactant with claim 5 and same process temperature) disclosed by Huang and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NGA LEUNG V LAW/Examiner, Art Unit 1717